Exhibit 10.3

EXECUTION COPY

VOTING AGREEMENT

This VOTING AGREEMENT (the “Agreement”), dated as of November 11, 2009, is made
by and between [                    ] (the “Stockholder”), and Churchill Downs
Incorporated, a Kentucky corporation (“Parent”). Capitalized terms used herein
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Merger Agreement (as defined below).

WHEREAS, concurrently herewith, Parent, Tomahawk Merger Corp., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Tomahawk
Merger LLC, a single member Delaware limited liability company and wholly owned
subsidiary of Parent (“Merger LLC”) and Youbet.com, Inc., a Delaware corporation
(the “Company”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (for purposes of this definition, substantially in the form
provided to the Stockholder prior to the Stockholder’s execution hereof and as
may hereafter be amended in a manner not materially adverse to the Stockholder
(provided that any reduction in the Exchange Ratio or reduction in the Per Share
Cash Consideration payable in the Merger to the Stockholder shall be deemed an
amendment materially adverse to the Stockholder), the “Merger Agreement”),
providing for the merger of Merger Sub with and into the Company, with the
Company continuing as the Surviving Corporation, and as soon as reasonably
practicable thereafter, the Surviving Corporation will merge with and into
Merger LLC, upon the terms and subject to the conditions set forth in the Merger
Agreement (the “Merger”);

WHEREAS, as of the date hereof, the Stockholder owns, beneficially or of record,
or has complete investment authority over, and has (or upon exercise or exchange
of a convertible security will have), except as set forth on Schedule A hereto,
the power to vote and dispose of the number of shares of Company Common Stock
set forth on Schedule A hereto (the “Owned Shares” and, together with any
securities issued or exchanged with respect to such shares of Company Common
Stock during the term of this Agreement upon any recapitalization,
reclassification, merger, consolidation, spin-off, partial or complete
liquidation, stock dividend, split-up or combination of the securities of the
Company or any other change in the Company’s capital structure or securities of
which such Stockholder acquires beneficial or record ownership after the date
hereof and prior to the termination hereof, whether by purchase, acquisition or
upon exercise of options, warrants, conversion of other convertible securities
or otherwise, collectively referred to herein as, the “Covered Shares”); and

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has required that the Stockholder agree, and in order to
induce Parent to enter into the Merger Agreement, the Stockholder has agreed, to
enter into this Agreement with respect to the Covered Shares and certain other
matters as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

VOTING AGREEMENT

Section 1.1 Voting Agreement. The Stockholder hereby irrevocably and
unconditionally covenants and agrees that during the Voting Period (as defined
below), at any meeting of the stockholders of the Company (whether annual or
special), however called, or at any adjournment or postponement thereof or in
any other circumstances (including an action by written consent) upon which a
vote or other approval is sought with respect to any of the matters referred to
in clause (ii) below, the Stockholder shall (i) when a meeting is held, appear
at such meeting or otherwise cause the Covered Shares as to which the
Stockholder controls the right to vote to be counted as present thereat for the
purpose of establishing a quorum, and (ii) vote (or cause to be voted) in person
or by proxy the Covered Shares as to which the Stockholder controls the right to
vote (A) in favor of the adoption of the Merger Agreement and the transactions
contemplated by the Merger Agreement, (B) in favor of the approval of any other
matter to be approved by the stockholders of the Company in connection with the
Merger, the adoption of the Merger Agreement and the transactions contemplated
by the Merger Agreement, (C) against any extraordinary corporate transaction
(other than the Merger), such as a merger, consolidation, business combination,
tender or exchange offer, reorganization, recapitalization, liquidation, sale or
transfer of all or substantially all of the assets or securities of the Company
and any of its subsidiaries (other than pursuant to the Merger) or any other
Alternative Transaction, (D) against any amendment of the Company’s certificate
of incorporation or by-laws other than as permitted by the Merger Agreement,
(E) in a manner that is not inconsistent with the publicly stated position or
recommendation of Parent (but only to the extent Parent publicly states a
position or recommendation) with respect to any other proposal, action or
transaction involving the Company or any of its Subsidiaries, which amendment or
other proposal, action or transaction would reasonably be expected to in any
manner impede, frustrate, prevent or nullify the Merger Agreement, the Company
Stockholder Approval, the Merger or any of the other transactions contemplated
by the Merger Agreement or change in any manner the voting rights of any class
of the Company’s capital stock, and (F) against any extraordinary dividend,
distribution or recapitalization by the Company or change in the capital
structure of the Company (other than pursuant to or as permitted by the Merger
Agreement). For the purposes of this Agreement, “Voting Period” shall mean the
period commencing on the date hereof and ending immediately prior to any
termination of this Agreement in accordance with its terms pursuant to
Section 5.1 hereof. The Stockholder further agrees not to commit or agree to
take any action inconsistent with the foregoing.

Section 1.2 Grant of Proxy. In order to secure the performance of Stockholder’s
obligations under this Agreement, the Stockholder hereby revokes any and all
previous proxies granted with respect to the Covered Shares and irrevocably
grants to, and appoints, Parent and each executive officer of Parent, and any
other individual designated in writing by Parent, as such Stockholder’s proxy
and attorney-in-fact (with full power of substitution), for and in its name,
place and stead, to be counted as present, vote, express consent or dissent or
otherwise to act on behalf of such Stockholder with respect to the Covered
Shares in the manner contemplated by Section 1.1 during the Voting Period. The
Stockholder understands and acknowledges that Parent is entering into the Merger
Agreement in reliance upon the Stockholder’s execution and delivery of this
Agreement. The Stockholder hereby affirms that the irrevocable proxy set forth
in this Section 1.2 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. Except as provided for in
the last sentence of

 

-2-



--------------------------------------------------------------------------------

this Section 1.2, the Stockholder hereby (i) affirms that the irrevocable proxy
is coupled with an interest and may under no circumstances be revoked and
(ii) ratifies and confirms all that the proxies appointed hereunder may lawfully
do or cause to be done by virtue hereof. Notwithstanding any other provisions of
this Agreement, the irrevocable proxy granted hereunder shall automatically
terminate upon the termination of this Agreement without any notice or other
action by any person.

Section 1.3 Waiver of Appraisal Rights. The Stockholder hereby irrevocably and
unconditionally waives, and agrees not to assert or perfect, any rights of
appraisal, dissenters’ rights or similar rights that such Stockholder may have
in connection with the Merger.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represents and warrants to each Stockholder as follows:

Section 2.1 Valid Existence. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Kentucky and has
the requisite corporate power and authority to carry on its business as it is
now being conducted.

Section 2.2 Authority Relative to This Agreement. Parent has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly and validly authorized, executed and
delivered by Parent and, assuming the due execution and delivery by the
Stockholder, constitutes a legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, moratorium or other similar laws
relating to creditors rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 2.3 No Conflicts.

(a) The execution and delivery of this Agreement by Parent does not, and the
performance of Parent’s obligations under this Agreement and the consummation by
Parent of the transactions contemplated hereby will not, (i) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to
Parent or any of Parent’s properties or assets, (ii) contravene or conflict with
the articles of incorporation or the bylaws of Parent or (iii) result in any
violation or the breach of, or constitute a default under, or give rise to any
right of termination, cancellation or acceleration or any payments under, or
result in a loss of a benefit or in the creation or imposition of an Encumbrance
under, any of the terms, conditions or provisions of any contract, note, lease,
mortgage, indenture, license or other instrument to which Parent is a party,
except for conflicts, violations, breaches or defaults that would not impair the
ability of Parent to perform its obligations hereunder or prevent or delay the
consummation of the transactions contemplated by this Agreement.

(b) Except for the applicable requirements of the Exchange Act, no filing or
notification with, and no permit, authorization, consent or approval of, any
Governmental Entity

 

-3-



--------------------------------------------------------------------------------

is necessary on the part of Parent for the execution and delivery of this
Agreement by Parent and the consummation by Parent of the transactions
contemplated hereby, except where the failure to obtain such permits,
authorizations, consents or approvals, or to make such filings or notifications,
would not impair the ability of Parent to perform its obligations hereunder.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to Parent as follows:

Section 3.1 Authority Relative To This Agreement. If the Stockholder is a
natural person, the Stockholder has the capacity to execute and deliver this
Agreement, to perform the Stockholder’s obligations hereunder and to consummate
the transactions contemplated hereby. If the Stockholder is other than a natural
person, the Stockholder (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and (b) has all
necessary organizational power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Stockholder and, assuming the due authorization,
execution and delivery by Parent, constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to creditors rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 3.2 No Conflicts.

(a) The execution and delivery of this Agreement by the Stockholder do not, and
the performance of the Stockholder’s obligations under this Agreement and the
consummation by the Stockholder of the transactions contemplated hereby will
not, (i) conflict with or violate any law, rule, regulation, order, judgment or
decree applicable to the Stockholder, the Covered Shares or any of the
Stockholder’s properties or assets, (ii) if such Stockholder is other than a
natural person, contravene or conflict with the certificate of incorporation or
the bylaws or other organizational documents of such Stockholder or (iii) result
in any violation or the breach of, or constitute a default under, or give rise
to any right of termination, cancellation or acceleration or any payments under,
or result in a loss of a benefit or in the creation or imposition of an
Encumbrance under, any of the terms, conditions or provisions of any contract,
note, lease, mortgage, indenture, license or other instrument to which the
Stockholder is a party, except for conflicts, violations, breaches or defaults
that would not impair the ability of the Stockholder to perform such
Stockholder’s obligations hereunder or prevent or delay the consummation of the
transactions contemplated by this Agreement.

(b) Except for the applicable requirements of the Exchange Act, no filing or
notification with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary on the part of the Stockholder for the
execution and delivery of this Agreement, except where the failure to obtain
such permits, authorizations, consents or approvals, or to make such filings or
notifications, would not impair the ability of such Stockholder to perform such
Stockholder’s obligations hereunder.

 

-4-



--------------------------------------------------------------------------------

Section 3.3 Ownership Of Shares. As of the date hereof, except as set forth in
Schedule A hereto, the Stockholder has good and valid and marketable title to
and is the record or beneficial owner of the Owned Shares set forth opposite the
Stockholder’s name on Schedule A hereto free and clear of all pledges, liens,
proxies, claims, charges, security interests, preemptive rights, voting trusts,
voting agreements, options, rights of first offer or refusal and any other
encumbrances, restrictions or arrangements whatsoever with respect to the
ownership, transfer or other voting of the Owned Shares. Except as set forth in
Schedule A hereto, the Stockholder has full and unrestricted power to dispose of
and vote all of, and has not granted any proxy inconsistent with this Agreement
that is still effective with respect to, the Owned Shares. The Stockholder does
not own, beneficially or of record, any shares of capital stock of the Company
or securities convertible into or exercisable or exchangeable for shares of
capital stock of the Company, other than the Covered Shares. As of the date
hereof, no proceedings are pending which, if adversely determined, will have a
material adverse effect on any ability to vote or dispose of any of the Covered
Shares.

Section 3.4 Stockholder Has Adequate Information. The Stockholder is a
sophisticated investor with respect to the Covered Shares and has independently
and without reliance upon Parent and based on such information as the
Stockholder has deemed appropriate, made such Stockholder’s own analysis and
decision to enter into this Agreement. The Stockholder acknowledges that Parent
has not made nor makes to the Stockholder any representation or warranty,
whether express or implied, of any kind or character in connection with this
Agreement except as expressly set forth in this Agreement.

Section 3.5 No Setoff. To the knowledge of the Stockholder, there are no legal
or equitable defenses or counterclaims that have been or may be asserted by or
on behalf of the Company, as applicable, to reduce the amount of the Covered
Shares or affect the validity or enforceability of this Agreement.

Section 3.6 Finder’s Fees. Except as disclosed pursuant to the Merger Agreement,
no investment banker, broker, finder or other intermediary is entitled to a fee
or commission from Parent, Merger Sub or the Company in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of the
Stockholder.

Section 3.7 No Other Representations or Warranties. Except for the
representations and warranties expressly contained in this Article III, the
Stockholder makes no express or implied representation or warranty with respect
to such Stockholder, the Covered Shares, or otherwise.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IV.

COVENANTS OF THE STOCKHOLDER

The Stockholder hereby covenants and agrees as follows:

Section 4.1 No Transfer.

(a) Other than pursuant to the terms of this Agreement or the Merger Agreement,
without the prior written consent of Parent or as otherwise provided in this
Agreement, during the term of this Agreement, the Stockholder hereby agrees to
not, directly or indirectly, (i) grant any proxies, options, rights of first
offer or refusal or power of attorney or enter into any voting trust or other
agreement or arrangement with respect to, or restricting the voting of, any
Covered Shares, (ii) enter into a swap or any other agreement or any transaction
that transfers, in whole or in part, the economic consequence of ownership of
any Covered Shares or (iii) sell, pledge, assign, transfer, tender, exchange,
offer, encumber or otherwise dispose of (including by merger or consolidation),
or enter into any contract, option or other arrangement or understanding with
respect to the direct or indirect assignment, transfer, tender, exchange, offer,
encumbrance or other disposition of (including by merger or consolidation)
(each, a “Transfer”), any Covered Shares. Any action taken or attempted to be
taken in violation of the preceding sentence will be null and void. The
Stockholder further agrees to authorize and request Parent and the Company to
notify the Company’s transfer agent that there is a stop transfer order
consistent herewith with respect to the Covered Shares and that this Agreement
places limits on the voting of the Covered Shares. Notwithstanding the foregoing
or anything to the contrary set forth in this Agreement, the Stockholder may
Transfer any or all of the Covered Shares (i) by will, or by operation of law,
in which case this Agreement shall, to the extent permitted by Law, bind the
transferee, or (ii) to affiliates, trusts and charitable organizations, so long
as the transferee, prior to such Transfer executes a counterpart of this
Agreement (with such modifications as Parent may reasonably request solely to
reflect such Transfer) and agrees to be bound by its terms.

(b) The Stockholder hereby covenants and agrees that for a period of 90 days
following the Effective Time (the “Lock-Up Period”), such Stockholder shall not
Transfer or consent to any Transfer of, any shares of Parent Common Stock
received by such Stockholder in the Merger with respect to the Covered Shares,
or any interest therein, or enter into any contract, option or other arrangement
or understanding with respect to the direct or indirect Transfer of, any shares
of Parent Common Stock received by such Stockholder in the Merger with respect
to the Covered Shares or any interest therein to any Person (other than Parent);
provided, however, that the Stockholder may participate during the Lock-Up
Period with respect to its shares of Parent Common Stock in any merger, tender
offer or other business combination or other transaction, in each case, which
the Board of Directors of Parent has recommended to Parent’s stockholders;
provided, further, that after the Effective Time and during the Lock-Up Period,
the Stockholder may Transfer any or all of the shares of Parent Common Stock
received by such Stockholder in the Merger with respect to the Covered Shares
(i) by will, or by operation of law, in which case this Section 4.1(b) shall, to
the extent permitted by Law, bind the transferee until the expiration of the
Lock-Up Period, or (ii) to affiliates, trusts and charitable organizations, so
long as the transferee, prior to such Transfer executes a counterpart of this
Agreement (with such modifications as Parent may reasonably request solely to
reflect such Transfer) and agrees to be bound by its terms (including this
Section 4.1(b)). The Stockholder hereby agrees that, in order to ensure
compliance with the restrictions referred to herein, Parent may issue
appropriate stop transfer instructions to its transfer agent in respect of the
Stockholder’s Parent Common Stock. Parent agrees that it will cause any stop
transfer instructions imposed pursuant to this Section 4.1(b) to be lifted, and
any legended certificates of Parent Common Stock delivered to the Stockholder
pursuant to the Merger Agreement to be replaced with certificates not bearing
such legend, promptly following the termination of the Lock-Up Period. The
restrictions on transfer provided in this Section 4.1(b) shall be in addition to
any restrictions on transfer of the Parent Common Stock imposed by any
applicable Laws.

 

-6-



--------------------------------------------------------------------------------

Section 4.2 Public Announcement. The Stockholder shall consult with Parent
before issuing any press releases or otherwise making any public statements with
respect to the transactions contemplated herein, in such Stockholder’s capacity
as a stockholder of the Company, except as may be required by applicable Law.
The Stockholder hereby consents to disclosure in the Registration Statement and
the Proxy Statement (including all documents and schedules filed with the SEC)
and press releases with respect to the Merger in accordance with the Merger
Agreement, of the identity of the Stockholder and ownership of the Covered
Shares and the nature of such Stockholder’s commitments, arrangements and
understandings pursuant to this Agreement.

Section 4.3 Additional Shares. The Stockholder shall promptly notify Parent of
the number of any new Covered Shares acquired by the Stockholder, if any, after
the date hereof. Any such shares shall be automatically subject to the terms of
this Agreement as though owned by the Stockholder on the date hereof.

Section 4.4 No Restraint on Officer or Director Action; Etc. Notwithstanding
anything to the contrary herein, Parent hereby acknowledges and agrees that no
provision in this Agreement shall limit or otherwise restrict the Stockholder
with respect to any act or omission that the Stockholder may undertake or
authorize in such Stockholder’s capacity as a director or officer of the Company
or any subsidiary thereof, including any vote that such individual may make as a
director of the Company with respect to any matter presented to the Company’s
board of directors. The Stockholder has executed this Agreement solely in such
Stockholder’s capacity as the record and/or beneficial owner of the Covered
Shares and no action taken by the Stockholder in such Stockholder’s capacity as
a director or officer of the Company or any subsidiary thereof shall be deemed
to constitute a breach of any provision of this Agreement.

ARTICLE V.

MISCELLANEOUS

Section 5.1 Termination. This Agreement and all of its provisions shall
terminate upon the earlier of (i) the Effective Time, (ii) the termination of
the Merger Agreement in accordance with its terms, (iii) written notice of
termination of this Agreement by Parent to the Stockholder or (iv) any amendment
or modification to the Merger Agreement that results in a reduction in the
Exchange Ratio or a reduction in the Per Share Cash Consideration or any other
amendment or modification of the Merger Agreement that is in any manner
materially adverse to the Stockholder (such date of termination, the
“Termination Date”), except that the provisions of Section 4.1(b) and Article V
shall survive any such termination of this Agreement; provided, that no such
termination shall relieve any party of liability for a willful breach hereof
prior to termination.

Section 5.2 Survival of Representations and Warranties. The respective
representations and warranties of the Stockholder and Parent contained herein
shall not be deemed waived or otherwise affected by any investigation made by
the other party hereto. The

 

-7-



--------------------------------------------------------------------------------

representations and warranties contained herein shall expire with, and be
terminated and extinguished upon, consummation of the Merger or termination of
this Agreement pursuant to Section 5.1, and thereafter no party hereto shall be
under any liability whatsoever with respect to any such representation or
warranty.

Section 5.3 Fees And Expenses. Except as otherwise provided herein or as set
forth in the Merger Agreement, all costs and expenses incurred in connection
with the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.

Section 5.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally, one day after being
delivered to a nationally recognized overnight courier or on the business day
received (or the next business day if received after 5 p.m. local time or on a
weekend or day on which banks are closed) when sent via facsimile (with a
confirmatory copy sent by overnight courier) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

if to Parent:

Churchill Downs Incorporated

700 Central Avenue

Louisville, Kentucky 40208

Telecopy: (502) 636-4548

Attention: General Counsel

with copies to:

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Telecopy: (312) 853-7036

Attention:   Brian J. Fahrney   Matthew G. McQueen

if to the Stockholder:

At the address and facsimile number, and with copies, as set forth on Schedule A
hereto.

Additionally, any notice delivered to any party hereto shall also be given to
the Company in accordance with this Section 5.4 at:

Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

Telecopy: (818) 668-2101

Attention: General Counsel

 

-8-



--------------------------------------------------------------------------------

with copies to:

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Telecopy: (312) 862-2200

Attention:   Jon A. Ballis, P.C.   James S. Rowe   Theodore A. Peto

Section 5.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement may be consummated as
originally contemplated to the fullest extent possible.

Section 5.6 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof.
This Agreement shall not be assigned (whether pursuant to a merger, by operation
of law or otherwise) without the prior written consent of the other party,
except that Parent may assign all or any of its rights and obligations hereunder
to an affiliate; provided, however, that no such assignment shall relieve the
assigning party of its obligations hereunder if such assignee does not perform
such obligations.

Section 5.7 Amendment. This Agreement may be amended by the parties at any time
prior to the Effective Time. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.

Section 5.8 Waiver. At any time prior to the Effective Time, the parties hereto
may (i) extend the time for the performance of any of the obligations or other
acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and/or (iii) waive compliance with any of the covenants,
agreements or conditions contained herein which may legally be waived. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

Section 5.9 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement. However, if after the execution hereof and before the Termination
Date the Stockholder should die or become incapacitated, this Agreement shall be
binding on the Stockholder’s estate or other legal representative.

 

-9-



--------------------------------------------------------------------------------

Section 5.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 5.11 Specific Performance; Submission To Jurisdiction. (a) The parties
agree that irreparable damage would occur if any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that each of the parties shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages) to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state and federal
courts located within the State of Delaware). The parties further agree that no
party to this Agreement shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 5.11 and each party waives any objection to the
imposition of such relief or any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument. In addition, each
of the parties irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state and federal courts located
within the State of Delaware). Each of the parties hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (i) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 5.11, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable Law, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Parent and the Stockholder hereby consent to service being made through
the notice procedures set forth in Section 5.4 and agree that service of any
process, summons, notice or document by registered mail (return receipt
requested and first-class postage prepaid) to the respective addresses set forth
in Section 5.4 shall be effective service of process for any suit or proceeding
in connection with this Agreement or the transactions contemplated by this
Agreement.

 

-10-



--------------------------------------------------------------------------------

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.11(b).

Section 5.12 Other Voting Agreements. Parent represents and warrants to the
Stockholder that each of the voting agreements that Parent is entering into with
each of the Company’s directors (the “Company Director Voting Agreements”) and
other stockholders of the Company in connection with the Merger Agreement
(collectively with the Company Director Voting Agreements, the “Other Voting
Agreements”) are substantially in the form of this Agreement, with the exception
of (i) Section 4.5 (Other Obligations) of the Other Voting Agreements (other
than the other Company Director Voting Agreements), which is not included in
this Agreement, (ii) the information set forth on Schedule A of each of the
Other Voting Agreements, and (iii) the third recital and penultimate sentence of
Section 1.1 of the Voting Agreement between Parent and Lloyd I. Miller, III (the
“Miller Voting Agreement”), each of which is not included in this Agreement or
any of the Other Voting Agreements (other than the Miller Voting Agreement).
Parent further agrees that it will not make any amendment or modification to, or
waive any provision of, any of the Other Voting Agreements without offering to
also make such amendment, modification or waiver to this Agreement.

Section 5.13 Interpretation. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

Section 5.14 Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties (which may be effected by facsimile or other
electronic transmission).

 

-11-



--------------------------------------------------------------------------------

Section 5.15 Further Assurances. From time to time, at the request of another
party and without further consideration, each party hereto shall take such
reasonable further action as may be reasonably necessary to confirm and assure
the rights and obligations set forth in this Agreement or to consummate and make
effective the transactions contemplated by this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and the Stockholder have caused this Agreement to be
duly executed on the date hereof.

 

CHURCHILL DOWNS INCORPORATED By:  

 

  Name:   Title: [STOCKHOLDER]  

 

  Name:



--------------------------------------------------------------------------------

Schedule A

Set forth below is a schedule identifying each of the directors of Youbet.com,
Inc. who entered into voting agreements with Churchill Downs Incorporated, the
number of their shares of Youbet.com, Inc. common stock governed by the
agreement as of the date of the agreement, and any exceptions to title:

 

Name and Contact Information for Stockholder

  

Shares of Common Stock

  

Securities Convertible or Exercisable or
Exchangeable for Common Stock

Gary Adelson

c/o Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

   37,500    196,564

Raymond C. Anderson

c/o Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

   0    65,064

Michael Brodsky

c/o New World Opportunity

Partners I, L.P.

1603 Orrington Avenue, Suite 1600

Evanston, IL 60201

   2,000    1,026,500

James Edgar

1007 West Nevada St.

Urbana, IL 61801

   10,000    246,564

David Goldberg

c/o Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

   0    1,050,000

F. Jack Liebau

c/o Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

   165,000    621,564

Michael D. Sands

c/o Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

   22,500    100,064

Michael J. Soenen

c/o Youbet.com, Inc.

2600 West Olive Avenue, 5th Floor

Burbank, CA 91505

   0    65,064



--------------------------------------------------------------------------------

Pursuant to Section 3.3, please note below any exceptions to title over the
Owned Shares, including pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances or arrangements whatsoever
with respect to the ownership, transfer or other voting of the Owned Shares:

None.

 

2